DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 7, 9 – 14 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, patent number US 5,415,516 A to Richards discloses a tow trailer to lift and transport cargo, wherein the trailer is a hollow-inside structure mounted on wheels and have one side opened for inserting the cargo and getting it out of the trailer, comprising:
a hitch coupler (ball hitch attachment element 19) mounted in the front side of the trailer coupled to the towing device of the trailer;
at least one trailer jack (hydraulic jack 71) for determining the suitable height for the trailer and to stabilize the trailer on the land when needed to stabilize the trailer during loading and unloading;
one or more fork (vertical elements 221 and 222) to lift or unload the cargo and connected to the lifter; or a horizontal plane surface (horizontal fork or finger elements 231 and 232) to load and lift the cargo and unloading them and connected to the lifter;
one or more barriers (half door 173) mounted to one of the trailer sides and rotates pivotally to empty the middle of the trailer from obstructions during loading and unloading; and
a fork extension (horizontal fork or finger elements 231 and 232) to direct the cargo to a path of the fork safely.

However, Richards does not disclose a lifter, crane or winch, to lift and lower the cargo, wherein the lifter is mounted by a fixing means in the structure of the trailer;
a bar in the form of a backstop mounted, so as to close the opened side of the trailer, and that rotates pivotally during loading and unloading;
wherein the bar is parallel to the side to which the lifter is mounted in order to load a part of the weight of the cargo after it has been lifted and is preparing to move; and
fixture cylinders to stabilize the cargo from moving or falling and to determine the most suitable site for the cargo.
The prior art also does not disclose this singly or in combination. Claims 2 — 7, 9 — 14 and 16 depend from independent claim 1, and therefore, are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/           Examiner, Art Unit 3611                


/JACOB B MEYER/           Primary Examiner, Art Unit 3618